Citation Nr: 0928301	
Decision Date: 07/29/09    Archive Date: 08/04/09

DOCKET NO.  02-05 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
60 percent for coronary artery disease (CAD).

2.  Entitlement to an initial disability rating in excess of 
10 percent for residuals of a cerebrovascular accident (CVA).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Slomich, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to January 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 2005 and August 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Jackson, Mississippi.  The June 2005 rating 
decision granted service connection for CAD and assigned an 
initial rating of 10 percent.  The August 2005 rating 
decision granted service connection for CVA and assigned an 
initial rating of 10 percent.

Pursuant to the Board's June 2007 remand, the Veteran was 
afforded a VA examination for CAD in June 2008.  As a result 
of that examination the RO issued a new rating decision in 
August 2008 increasing the Veteran's rating for his CAD from 
10 percent to 60 percent.  The Veteran, through his 
representative, has affirmed he wishes to continue his appeal 
for a full 100 percent rating for CAD.

The Veteran had also appealed a September 2001 rating 
decision denying his claim to a total rating based on 
individual unemployability (TDIU) under 38 C.F.R. § 4.16.  
Subsequently, the RO granted his TDIU claim in the August 
2008 rating decision, thus constituting a full grant of the 
benefit sought.  Accordingly, the TDIU issue is no longer 
before the Board on appeal.

The Veteran presented testimony at a hearing in June 2003 
before the undersigned Veterans' Law Judge sitting in 
Jackson, Mississippi.  The hearing transcript has been 
associated with the claims file.

The issue of entitlement to an evaluation in excess of 10 
percent for residuals of a CVA is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.
FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran's CAD does not result in chronic congestive 
heart failure, a workload of 3 METs or fewer, or left 
ventricular dysfunction with an ejection fraction of less 
than 30 percent. 

CONCLUSION OF LAW

The criteria for a rating in excess of 60 percent for CAD 
have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2008); 38 C.F.R. § 4.104, Diagnostic Code 7005 (2008).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  Upon 
receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and 
his/her representative, if applicable, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App.  183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 73 
Fed. Reg. 23353-56 (Apr. 30, 2008).
Further, upon receipt of an application for a service 
connection claim, VA is required to review the evidence 
presented with the claim and to provide the Veteran with 
notice of what evidence not previously provided will help 
substantiate his/her claim.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Specifically, VA must notify the Veteran of what 
is required to establish service connection and that a 
disability rating and effective date for the award of 
benefits will be assigned if service connection is awarded.  
In cases were service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the claim for service connection has been 
substantiated, and any defect in the notice regarding the 
claim was therefore not prejudicial to the claim.  See 
Dingess, 19 Vet. App. at 491.  In such cases, where the 
appellant then files a notice of disagreement (NOD) with the 
initial rating and/or the effective date assigned, he/she has 
initiated the appellate process and different, and in many 
respects, more detailed notice obligations arise, the 
requirements of which are set forth in sections 7105(d) and 
5103A of the statute.  Id., see also Goodwin v. Peake, 22 
Vet. App. 128, 137 (2008); 38 U.S.C.A. § 5103(A), 7105(A).  

Thus, because the notice that was provided before service 
connection was granted was legally sufficient (i.e., the 
March 2005 38 U.S.C.A. § 5103(a) notice letter provided the 
Veteran prior to the rating decision), VA's duty to notify in 
this case has been satisfied.  Moreover, since VA's notice 
criteria was satisfied because the RO granted the Veteran's 
claim for service connection, the Board also finds that VA 
does not run afoul of the Court's recent holding in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The Veteran's service and VA medical 
records are in the claims file and were reviewed by both the 
RO and the Board in connection with the Veteran's claim.  

Pursuant to the Board's June 2007 remand, a VA examination 
with respect to the issue on appeal was obtained in June 
2008.  38 C.F.R. § 3.159(c) (4).  To that end, when VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
As noted below, the Board finds that the VA examination 
obtained in this case is adequate, as it is predicated on a 
review of the claims file and all pertinent evidence of 
record, and it fully addresses the rating criteria that is 
relevant to rating the disability in this case.  Thus, there 
is adequate medical evidence of record to make a 
determination in this case.  Accordingly, the Board finds 
that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issue on appeal 
has been met.  38 C.F.R. § 3.159(c) (4). 

Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In cases in which a claim for a higher initial evaluation 
stems from an initial grant of service connection for the 
disability at issue, multiple ("staged") ratings may be 
assigned for different periods of time during the pendency of 
the appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
Staged ratings are appropriate for an increased rating claim 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings for each distinct time period.  The 
relevant focus for adjudicating an increased rating claim is 
on the evidence concerning the state of the disability from 
the time period one year before the claim was filed until VA 
makes a final decision on the claim.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

In this case, the Veteran's CAD is currently assigned a 60 
percent disability evaluation, pursuant to 38 C.F.R. § 4.130, 
Diagnostic Code 7005.  Under Diagnostic Code 7005, a 60 
percent rating is assigned if there is more than one episode 
of acute congestive heart failure in the past year; or, 
workload of greater than 3 METs but not greater than 5 METs 
results in dyspnea, fatigue,  angina, dizziness, or syncope; 
or, left ventricular dysfunction with an ejection fraction of 
30 to 50 percent.  A 100 percent rating is assigned with 
documented coronary artery disease resulting in chronic 
congestive heart failure; or, workload of 3 METs or less 
results in dyspnea, fatigue, angina, dizziness, or syncope; 
or, left ventricular dysfunction with an ejection fraction of 
less than 30 percent.  38 C.F.R. § 4.104, Diagnostic Code 
7005.

The Board notes that one MET is the energy cost of standing 
quietly at rest and represents an oxygen uptake of 3.5 
milliliters per kilogram of body weight per minute.  When the 
level of METs at which dyspnea, fatigue, angina, dizziness, 
or syncope develops is required for evaluation, and a 
laboratory determination of METs by exercise testing cannot 
be done for medical reasons, an estimation by a medical 
examiner of the level of activity (expressed in METs and 
supported by specific examples, such as slow stair climbing 
or shoveling snow) that results in dyspnea, fatigue, angina, 
dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note 2 
(2008).  

In this case, the Board finds that a higher rating for 
coronary vascular disease is not warranted.  The June 2008 VA 
examination report reflects an estimated MET level of 3 to 5, 
and it was noted that the Veteran could not complete the 
treadmill test due to leg claudication as a result of 
peripheral vascular disease.  While the examiner noted that 
the appellant had had an apparent silent heart attack in 
2000, no history of congestive heart failure was noted.  The 
Veteran's left ventricular ejection fraction was estimated as 
normal at 60 percent and was 72 percent by computer.

In reaching the above conclusions, the Board has considered 
the Veteran's and his representative's statements and 
contentions in this case.  In this regard, while the Veteran 
is credible to report on what he sees and feels, he is not 
competent to report that a service-connected disability meets 
the criteria for a higher initial evaluation because such an 
opinion requires medical expertise which he has not been 
shown to have.  See Jandreau v. Nicholson, 492 F. 3d 1372 
(Fed. Cir. 2007); Espiritu v. Derwinski, 2 Vet App 492 
(1992).

The Board has also considered the application of 38 C.F.R. 
§ 3.321(b)(1) (2008).  In this regard, the Veteran has not 
reported that his disability is so severely disabling it 
causes him to be unable to obtain and/or maintain employment 
or his disability acting alone, causes marked interference 
with employment (i.e., beyond that already contemplated in 
the assigned evaluation) or requires frequent periods of 
hospitalization such that the application of the regular 
schedular standards is rendered impracticable.  Hence, the 
Board concludes the criteria for submission for extra-
schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Thun v. Peake, 22 VA 111 (2008).  

The Board has also considered the doctrine of reasonable 
doubt.  However, as the preponderance of the evidence is 
against the Veteran's claim, the doctrine is not for  
application.  38 U.S.C.A. § 5107(b) (West 2002); see also, 
e.g., Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

ORDER

Entitlement to an evaluation in excess of 60 percent for 
coronary artery disease (CAD) is denied.







REMAND

The Board remanded this matter in June 2007 for the RO/AMC to 
provide the Veteran an examination for his claims for a 
higher initial rating for his CAD and CVA.  The Board further 
instructed that upon the completion of the further 
development, if the benefit sought was not granted, a 
supplemental statement of the case (SSOC) be issued by the 
RO/AMC to the Veteran to permit the submission of further 
evidence or additional argument.  The VA examination for the 
Veteran's CAD was conducted in June 2008.  The Veteran's CVA 
is not addressed in this examination.  Following this 
examination, the RO/AMC issued a rating decision in August 
2008 increasing the Veteran's CAD evaluation from 10 percent 
to 60 percent.  The CVA issue is not addressed in this rating 
decision.  The RO then issued a supplemental statement of the 
case (SSOC) in November 2008 denying an increased rating for 
the Veteran's CVA.  Following the Veteran's request in 
December 2008, the RO scheduled the Veteran for a CVA 
examination which was conducted in January 2009.  No further 
SSOC was issued by the RO/AMC following this examination 
before the matter was returned to the Board.  Unfortunately, 
this matter will have to again be remanded for the issuance 
of an SSOC by the RO/AMC.  The RO/AMC's compliance with the 
Board's remand instructions is neither optional nor 
discretionary.  Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

The CVA claim should be reviewed by the 
RO/AMC on the basis of additional 
evidence.  If any of the benefits sought 
are not granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


